COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 FAROOK W. TAHA, D. O.,                            §                No. 08-21-00227-CV

                                Appellant,         §                  Appeal from the

 v.                                                §            448th Judicial District Court

 STEPHANIE BLACKBURN,                              §              of El Paso County, Texas
 INDIVIDUALLY AND ON BEHALF OF
 ALL WRONGFUL DEATH                                §               (TC# 2021DCV1282)
 BENEFICIARIES OF THE ESTATE OF
 JOSE G. LAZALDE, DECEASED,                        §

                                Appellee.          §


                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, for performance of the

judgment and all costs of this Court and the court below for which let execution issue. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2022.


                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.